DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 78 is objected to because of the following informalities: In Line 11, the word --and-- should be added after the comma.  In Line 12, the word “and” should be deleted. In Line 13, the word --wherein-- should be added after the dash. Appropriate correction is required.
Claim 80 is objected to because of the following informalities and should be amended as follows:
“80. (New) The surgical or arthroscopic method according to claim 79, wherein the step of creating at least one hole in said dissected area comprises creating [[a]] at least one hole passing through the pelvic bone and into the hip joint of the human patient from the opposite side [[from]] of the acetabulum, 
Claim 83 is objected to because of the following informalities and should be amended as follows:
“83. (New) The method of treating a hip joint of a human patient according to claim 78, wherein during the step of injecting a material into said sealed space, said material injected into said sealed space further serves as an artificial caput femur surface when it changes to its solid form.” Appropriate correction is required.
Claim 84 is objected to because of the following informalities and should be amended as follows:
“84. (New) The method of treating a hip joint of a human patient according to claim 78, wherein during the step of injecting a material into said sealed space, said material injected into said sealed space further serves as an artificial acetabulum surface when it changes to its solid form.” Appropriate correction is required.
Claim 85 is objected to because of the following informalities:  In Line 3, the limitation “also comprise the steps of” should be replaced with the limitation --further comprises the step of--.  Appropriate correction is required.
Claim 87 is objected to because of the following informalities:  In Line 2, the limitation “further wherein closing of said hole in the pelvic bone” should be replaced with the limitation --wherein the step of closing said hole--. Appropriate correction is required. (*Note: once the antecedent basis is corrected for Claim 86, the “said hole in the pelvic bone” limitation in claim 87 will also need to be corrected accordingly.)
Claim 92 is objected to because of the following informalities: In Line 4, the word “a” should be replaced with the word --the--.  Appropriate correction is required.
Claim 93 is objected to because of the following informalities:  n Line 4, the word “a” should be replaced with the word --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 86 & 91-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 at Line 2 recites the limitation “said hole in the pelvic bone.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “said at least one hole in the dissected area”. Appropriate correction is required. (*Note: Claim 87 also recites this limitation so Claim 87 should be amended accordingly.)
Claim 91 at Line 2 recites the limitation “said at least one sealing member”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “said first sealing member”. Appropriate correction is required.
Claim 91 at Lines 2-3 recites the limitation “resorbed by the human body of the patient after sealing” which renders the claim indefinite as it is unclear if this limitation is intending to recite “resorbed by the human body of the patient after the step of creating a sealed space” or after sealing something else. For purposes of examination, the claim 
Claim 92 at Line 2 recites the limitation “placing at least one sealing member in said hip joint” and at Line 3 recites the limitation “inserting at least one sealing member”. It is unclear if each recited “at least one sealing member” in both lines are the same as the “first sealing member” previously recited in claim 78 at Line 7, or in addition thereto. For purposes of examination, the claim is being interpreted as “wherein during the step of providing at least a first sealing member to the hip joint, the first sealing member is placed in said hip joint using a surgical insertion instrument and is inserted into the hip joint of the human patient through at least one of: the pelvic bone or the femur bone.” Appropriate correction is required.
Claim 93 at Line 2 recites the limitation “placing at least one sealing member in said hip joint” and at Line 3 recites the limitation “inserting at least one sealing member”. It is unclear if each recited “at least one sealing member” in both lines are the same as the “first sealing member” previously recited in claim 78 at Line 7, or in addition thereto. For purposes of examination, the claim is being interpreted as “wherein during the step of providing at least a first sealing member to the hip joint, the first sealing member is placed in said hip joint using a surgical insertion instrument and is inserted into the hip joint of the human patient through the hip joint capsule.” Appropriate correction is required.

Response to Arguments
Applicant’s amendment, filed 12/17/21, including the cancellation of all previously examined claims 55-74, is acknowledged and the arguments presented by the Applicant in regards to all rejections in the non-final rejection are moot based on the cancelled claims. 

Allowable Subject Matter
Claims 78-85 & 87-90 are allowed. (See claim objections above.)
Claims 86 & 91-93 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (See claim objections above.)
The following is a statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a surgical method for resurfacing at least one surface of a hip joint of a human patient, comprising the steps of: cutting the skin of the human patient, dissecting an area in the hip joint, creating at least one hole in the dissected area passing into the hip joint, providing at least a first sealing member to the hip joint, through said at least one hole into the dissected area, creating a sealed space between said first sealing member and one of the acetabulum surface or an artificial acetabulum surface and one of the caput femur surface or an artificial caput femur surface, injecting a material into said sealed space, and said material changes from fluid to solid form so 
The closest prior art of record appears to be: Bonutti (US PG Pub No. 2007/0173946).
Bonutti discloses a minimally invasive hip replacement surgical method, the method including creating a hole passing into the hip joint, placing a first sealing member into the hip joint through the hole, creating a sealed space within the sealing member and injecting a material into the sealed space, but Bonutti fails to disclose that the material changed from fluid to solid form so as to serve as an artificial hip joint surface in the solid form. Furthermore, modifying Bonutti to have the claimed features would destroy the invention as the hollow space of Bonutti is an inflatable bladder inflated by fluid introduced via tubing to move soft tissue relative to the acetabulum and femur.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775